                                                                                                        Electronically Filed - Jackson - Kansas City - January 14, 2021 - 04:00 PM
                                                                                2116-CV01364

              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

CAROLINA VALENCIA,                              )
    2814 Wenzel Avenue                          )
    Kansas City, Missouri 64128                 )
                                                )
                                Plaintiff,      )
                                                )
vs.                                             )     Case No.:
                                                )     Division:
ALLSTATE NORTHBROOK                             )
INDEMNITY COMPANY                               )
     Serve: Director of Insurance               )
     301 W. High Street, Room 530               )
     Jefferson City, MO 65102                   )
                                                )
                                Defendant.      )

                                   PETITION FOR DAMAGES

       Plaintiff, Carolina Valencia, and for her cause of action against Defendant Allstate

Northbrook Indemnity Company (hereinafter “Allstate”), states, alleges and avers as follows:

       1.      At all relevant times, Plaintiff was and is an individual and resident of Kansas City,

Jackson County, Missouri.

       2.      At all relevant times, Defendant Allstate has been an insurer authorized to transact

business in the State of Missouri as per Chapter 379, R.S.Mo., and may be served with process via

the Missouri Director of Insurance.

       3.      Defendant transacted business in Jackson County, Missouri at the time of the filing

of this Petition for Damages.

       4.      Venue is proper in this Court.

       5.      On March 14, 2019, Plaintiff was a passenger in a 2016 Toyota Camry, at the

intersection of Main Street and Truman Road in Jackson County, Missouri.




                                                               Exhibit
         Case 4:21-cv-00111-HFS Document 1-2 Filed 02/24/21 Page 1 of 4                      A
                                                                                                       Electronically Filed - Jackson - Kansas City - January 14, 2021 - 04:00 PM
       6.      At said time and place a 2004 Ford F-250 owned and operated by Jaime Zambrano

(“Zambrano”), failed to yield the right of way at a stop light and violently struck the vehicle that

Plaintiff was a passenger in (the “Crash”).

       7.      The Crash was caused by Zambrano’s negligence, carelessness, and inattention, in

among other ways, by Zambrano driving the Ford at an unreasonable speed under the conditions

and hazards then existing; driving the Ford at an unsafe and inappropriate speed; failing to adhere

to a traffic light; failing to yield the right of way to other motor vehicles lawfully using the

roadway, including Plaintiff’s vehicle; failing to keep the Ford under control; failing to keep a

proper lookout; and, failing to use the Ford’s horn to warn of the impeding danger.

       8.      As a direct and proximate result of the Crash, which was caused by the

aforementioned negligent acts and omissions of Zambrano, Plaintiff sustained serious physical

injuries, which are permanent and progressive in nature.

       9.      As a direct and proximate result of the Crash, which was caused by the

aforementioned negligent acts and omissions of Zambrano, Plaintiff has endured and will continue

to endure significant pain and suffering.

       10.     As a further and proximate result of the aforesaid negligence of Zambrano, Plaintiff

has suffered and will continue to suffer damages including, but not limited to:

               a.      Past medical and hospital expenses;

               b.      Future medical, hospital and life care expenses;

               c.      Past lost wages;

               d.      Diminished earning capacity;

               e.      Past and future emotional distress and pain and suffering; and

               f.      Past and future loss of enjoyment of life.




                                     2
         Case 4:21-cv-00111-HFS Document 1-2 Filed 02/24/21 Page 2 of 4
                                                                                                      Electronically Filed - Jackson - Kansas City - January 14, 2021 - 04:00 PM
        11.     All of Plaintiff’s injuries, disabilities, infirmities and damages are permanent,

painful, and progressive in nature and extent.

        12.     On October 22, 2020, Plaintiff, by and through her Counsel, made an offer to settle

this matter to Defendant for the policy limits of the applicable underinsured motorist provision of

the Policy for the limits of. This offer expired on November 5, 2020.

        13.     On November 24, 2020, Defendant denied the claim stating Plaintiff had been fully

compensated by the underlying carrier for the loss. This was Defendant’s final answer before

Plaintiff filed this lawsuit.

        14.     Plaintiff hereby incorporates by reference all preceding allegations of Plaintiff’s

Petition for Damages as if fully set forth herein.

        15.     At the time of the Crash referenced herein above, Plaintiff and Defendant had a

valid contract for automobile insurance, as an automobile insurance policy bearing number 967

454 436 (the “Policy”) was issued and delivered by Defendant to Plaintiff.

        16.     There was sufficient consideration to support the Policy.

        17.     Plaintiff performed her duties under the Policy.

        18.     Plaintiff presented a proper claim for payment to Defendant which warranted

payment under the subject underinsured motorist coverage, which Defendant denied.

        19.     Defendant breached the Policy by not agreeing to compensate Plaintiff for the

damages caused by Zambrano’s vehicle, an underinsured motorist.

        20.     Plaintiff has suffered damages in excess of $75,000.

        WHEREFORE, based on the foregoing, Plaintiff prays for a judgment against Defendant

Allstate for money damages in excess of $75,000; Plaintiff’s costs; Attorney’s fees as allowed by

law; and, for such other and further relief as the Court deems just and proper.

                                 DEMAND FOR A JURY TRIAL



                                      3
          Case 4:21-cv-00111-HFS Document 1-2 Filed 02/24/21 Page 3 of 4
                                                                                             Electronically Filed - Jackson - Kansas City - January 14, 2021 - 04:00 PM
Plaintiff hereby demands a trial by jury on all counts and claims in this cause of action.


                                              Respectfully submitted,

                                              DIPASQUALE MOORE, LLC

                                              /s/ Blaine E. Dickeson
                                              BLAINE E. DICKESON           #57938
                                              4050 Pennsylvania Ave., Ste. 121
                                              Kansas City, MO 64111
                                              Phone: 816-888-7501
                                              Fax: 816-888-7519
                                              Email: blaine.dickeson@dmlawusa.com
                                              ATTORNEY FOR PLAINTIFF




                             4
 Case 4:21-cv-00111-HFS Document 1-2 Filed 02/24/21 Page 4 of 4
